Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tayebati et al. (2015/0331245), hereinafter ‘245, and further in view of Karp et al. (2018/0193955) hereinafter ‘955.
Fig 2A of ‘245 discloses a wavelength beam combining (WBC) device comprising:
1.	“a light source unit [102] comprising a plurality of laser light sources [105], each being configured to emit a laser beam [perpendicular, double-sided arrows] with a predetermined wavelength width; 
a light condensing member [110] configured to condense the laser beams emitted from the light source unit, wherein an optical axis of the light condensing member is aligned with an optical axis of a centermost one of the plurality of laser light sources (Fig 2 illustrates the lens 110 positioned symmetrically with the center of the diode bar 102); 
a diffraction grating [112] on which the laser beams condensed by the light condensing member are incident; 
a resonator mirror [114] disposed in an optical path of a diffracted beam from the diffraction grating, the resonator mirror having an optical axis aligned with an optical axis of the diffracted beam;
the light source unit operate in at least (i) a first mode and (ii) a second mode, such that an output of the wavelength beam combining device during the second mode 
In addition, ‘245 in paragraphs 0047-48 discloses that it is desirable to be able to control power and brightness output of the disclosed WBC device, since in manufacturing processes, which use a laser beam for cutting and welding, various materials with various thicknesses require different beam parameter product (BPP), brightness and power to efficiently perform the desired task.
But does not disclose a specific control unit:
“an output control unit configured to control the light source unit so as to operate in at least 
(i) a first mode, in which all of the plurality of laser light sources emit laser beams 
and (ii) a second mode, in which, among the plurality of laser light sources, at least laser light sources located farthest form the centermost laser light source do not emit laser beams, and others of the plurality of laser light sources emit laser beams.”
In other words, ‘245 does not disclose a control unit for performing output adjustment, which can turn off the laser diodes at the outer edges of the laser diode bar while keeping the inner diodes turned on, so that the output of the laser bar can be reduces. 
However, this type of control unit in the same field of endeavor of using lasers in manufacturing is well known in the art as evidenced by ‘955. Fig 13 of ‘955 discloses an array of laser sources 1202-1216 to be used in a laser machining apparatus of Fig 1 with a controller 16. In the first step of operation (Position 1) all the laser sources are turned on, producing a full output profile 1218. In the second step of operation (Position 2) laser sources 1202, 1204, 1214 and 1216 located farthest form the center are turned off, while the inner lasers 1206-1212 remain turned on, producing a reduced output profile 1220. 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘955 into the device of ‘245 by using a control unit capable of turning off the laser sources at the outer edges of the array, since the combination would yield the predictable result of producing a reduced output as can be required for manufacturing 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
‘245 further discloses:
2. 	“further comprising: a collimator [124a] disposed between the light source unit [102] and the light condensing member [110] and configured to collimate the laser beams emitted from the laser light sources [105] into substantially parallel beams.” 
3. 	“wherein: each of the plurality of laser light sources [105] is a laser diode, the light source unit [102] is a laser diode bar comprising the laser diodes arranged laterally in a row, and the light condensing member [110] comprises a spherical lens configured to condense the laser beams emitted from the light source unit.” 
6. 	“wherein: the collimator comprises a lens array of collimation lenses [124a] that are arranged laterally in a row.” 
7. 	“wherein: the resonator mirror [114] is a partially reflecting mirror configured to reflect a portion of the diffracted beam.”  
8.	 “wherein: the laser diode bar [102] comprises a rear mirror [104], and the resonator mirror [114] and the rear mirror of the laser diode bar form an external resonator.”  
	Combination of ‘245 and ‘955 further discloses:
9, 10. 	“wherein: the output control unit is configured to turn on/off a current flowing through the laser diodes in the laser diode bar in a plurality of steps [Position 1, Position 2, etc.].” 
But does not explicitly disclose that the control unit “is a switch”.
However, it is well known in the art for an output control unit to have a switch as evidenced by APA.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘245 and ‘955 by using a switch, since the combination would yield the predictable 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding the plurality of steps in claims 9 and 10:
9. 	“a plurality of steps including:
 a first step in which only the centermost laser light source and laser light sources located closest to the centermost laser light source emit laser beams, 
a second step in which the light source unit operates in the second mode, such that the centermost laser light source, the laser light sources located closest to the centermost laser light source, and laser light sources located adjacent to the laser light sources located closest to the centermost laser light source emit laser beams, and 
a third step in which the laser light source unit operates in the first mode, such that all of the plurality of laser light sources emit laser beams.”
10.	“a plurality of steps including: 
a first step in which the light source unit operates in the second mode, such that the centermost laser light source, the laser light sources located closest to the centermost laser light source, and laser light sources located adjacent to the laser light sources located closest to the centermost laser light source emit laser beams, while the laser light sources located farthest from the centermost laser light source do not emit laser beams,
a second step in which only the centermost laser light source and laser light sources located closest to the centermost laser light source emit laser beams, and 
a third step in which none of the plurality of laser light sources emit laser beams.”
Paragraphs 0046 and 0048 ’245 teach that the individual laser source being turned on or off in a laser diode bar or the number of sources used is a result effective variable that determines the output of the WBC system. ‘955 discloses a method of controlling the output of a laser diode bar by turning on/off laser sources that are 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to turn the laser sources on or off in the described sequence of steps (the desired number of laser sources being on at any given time), in order to increase or reduce the output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.      
Admitted Prior Art
The rejection of claim 9 (output control unit is a switch) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claim 1, filed on 09/27/21 have been considered but are not persuasive.
In response to applicant's argument that Karp is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the applicant narrowly construes their invention as being directed solely to the type of laser beam combining technique WBC, while broadly characterizing the reference by pointing to its intended use in the field of additive manufacturing using laser arrays, however both inventions are related to the same field of endeavor of controlling the output of laser diode arrays. Moreover, applicant’s specification 0003 discloses using WBC devices “in the field of laser processing, such as laser welding”, and Karp Fig 2 discloses focusing the output of the laser array using exact same optics as the invention. The reference is also pertinent to the particular problem that the applicant is concerned, namely “reducing the output of the device”, as disclosed in the claims and in .
Regarding applicant’s argument that the examiner did not interpret paragraphs 0047 and 0048 of ‘245 correctly, the examiner disagrees and points to these citations “in some instances a less bright beam is actually more desirable for particular applications, thus having a tunable or adjustable WBC system that may be configured to accomplish various tasks at optimal settings for those particular tasks.” and “In yet other configurations in which the output beam quality of the system is adjustable, the output power of each emitter may adjusted from completely off to full power output.”
Regarding applicant’s argument that “Adjusting BPP does not involve adjusting power and brightness output”, the examiner disagrees and points out that brightness is inversely related to BPP value, meaning the higher the BPP the lower the brightness.
Regarding applicant’s argument that “the rationale for combining Karp with Tayebati is entirely inapplicable to a WBC device” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding applicant’s argument that “turning off certain laser devices would not create a reduced array width to create thin wall structures”, the examiner first points out that Karp is a secondary reference in the rejection and it is not the reference that is being modified. The claims of the present application do not relate to creating thin wall structures. Also, the description in Karp of creating a reduced laser array width is relevant because the direct result of the reduced array width is a reduced output of the laser array, which is ultimately the same goal of Tayebati and of the present invention, which discloses in claim 1 “the output of the device during the second mode is lower than during the first mode”.
For these reasons the rejection is proper and is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828